Citation Nr: 1422236	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  14-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for anxiety disorder.

2. Entitlement to an initial rating greater than 10 percent for migraine headaches.

3. Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the right knee. 

4. Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to January 2002, from August 2003 to December 2004, and from July 2008 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the jurisdiction of the Detroit RO.  

The Veteran testified at a hearing before the undersigned in March 2014.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, these claims must be remanded for further development to ensure a complete and current record so that they are afforded every due consideration.  

At the hearing before the undersigned, the Veteran testified that the disabilities under review had worsened since they were last examined by VA in May and October 2010.  As there are no examinations or treatment records in the file since that date, new VA examinations are warranted to assess the current level of severity of these disabilities.  See 38 C.F.R. § 3.327(a) (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The AOJ should also take this opportunity to request the Veteran to submit, or authorize VA to request on his behalf, treatment records from Silver Pine Medical Center, where he has received treatment for his GERD, according to his hearing testimony, and to identify any other records pertinent to these claims. 

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran to identify any treatment he has received for his anxiety, migraine headaches, right knee disorder, and GERD.  Also request him to submit, or authorize VA to obtain on his behalf, treatment records from Silver Pine Medical Center.  Then, take appropriate steps to secure copies of any treatment records identified by him which are not currently of record, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  

2. Obtain any outstanding VA treatment records from the Detroit VA Medical Center dated since December 2009 and associate them with the claims file (preferably the Virtual File).  Currently, only the VA compensation and pension examination reports from this facility are in the file. 

3. Then, schedule the Veteran for VA examinations to assess the current level of severity of his anxiety disorder, migraine headaches, right knee disorder, and GERD.  The appropriate disability benefits questionnaires should be completed for this purpose. 

4. Finally, after completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



